                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                        v.                                 CAUSE NO.: 1:08-CR-11-TLS

 HARVEY R. FIELDS, JR.

                                     OPINION AND ORDER

       This matter is before the Court on a Motion to Withdraw [ECF No. 118], filed by

Attorney Thomas N. O’Malley on March 27, 2019, and on Defendant Harvey R. Fields, Jr.’s

pro se Motion for Reduction in Sentence Pursuant to First Step Act of 2018 [ECF No. 123], filed

on April 22, 2019. A Government’s Opposition to Pro Se Motion for Reduction in Sentence

Pursuant to First Step Act of 2018 [ECF No. 124] was filed on May 2, 2019.

       In his motion, the Defendant asks for a reduction in his sentence pursuant to Section 404

of the First Step Act of 2018, asserting that his total offense level is 29 rather than 31. Attorney

O’Malley represents in his motion to withdraw appearance that, based on the Addendum to the

Presentence Report filed by the United States Probation Office on March 14, 2019 (ECF No.

117), the Defendant does not qualify for relief under the First Step Act. In its opposition brief,

the Government agrees that the First Step Act does not afford the Defendant relief because the

amount of drugs involved in the count of conviction subjects the Defendant to the same statutory

penalty under the Fair Sentencing Act. For the reasons set forth below, the Court denies the

Defendant’s Motion for Reduction in Sentence and grants Attorney O’Malley’s Motion to

Withdraw.

       Section 404 of the First Step Act permits a court to reduce a defendant’s sentence for a

crack cocaine offense, but only if the Court had imposed that sentence before another statute—
the Fair Sentencing Act—lowered the statutory sentencing range for that crack cocaine offense.

First Step Act, § 404(b). In essence, the First Step Act retroactively applies the Fair Sentencing

Act’s lower statutory sentencing ranges and allows the Court to bring past sentences into line

with the lower ranges. The authority to reduce a sentence applies only to (1) federal offenses (2)

committed before August 3, 2010, the effective date of the Fair Sentencing Act, (3) for which the

Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine offenses. See

First Step Act, § 404(a); see also Dorsey v. United States, 567 U.S. 260, 269 (2012) (noting that

the Fair Sentencing Act “increased the drug amounts triggering mandatory minimums for crack

trafficking offenses from 5 grams to 28 grams in respect to the 5-year minimum and from 50

grams to 280 grams in respect to the 10-year minimum”).1

          The Defendant’s offense of possession with intent to distribute 5 or more grams of

cocaine base “crack” in violation of 21 U.S.C. § 841(a)(1), charged in Count 1 of the Indictment,

was committed on January 19, 2008. The Defendant was sentenced on August 25, 2009.2 At the

time of sentencing, the Defendant’s Criminal History Category was VI and his total offense level

was 31, resulting in a guidelines range of 188 to 235 months of imprisonment. The Court

imposed a sentence of 197 months of imprisonment to be followed by the required 4-year term of

supervised release.

          Because the Defendant was convicted of a “covered offense” under Section 404 of the

First Step Act and because the Defendant was sentenced prior to August 3, 2010, the new

guideline calculations under the Fair Sentencing Act are applicable. Nevertheless, under the new


1
 In his motion, the Defendant incorrectly states that the Fair Sentencing Act of 2010 raised the quantity
of cocaine base necessary to trigger the 5-year minimum sentence under 21 U.S.C. § 841(b)(1)(B) from
“‘5 grams’ to ‘50 grams.’” (Mot. for Reduction in Sentence Pursuant to First Step Act of 2018, at 2, ECF
No. 123.)
2
    The Defendant’s motion incorrectly represents that he was sentenced on March 11, 2002. See id. at 1.

                                                      2
guideline calculations, the Defendant’s total offense level remains 31. This is because the

amount of drugs involved in the count of conviction is more than 28 grams, and, therefore, the

statutory penalty of 5 to 40 years of imprisonment set forth in 21 U.S.C. § 841(b)(1)(B) still

applies.

       The Defendant argues that his total offense level should be reduced from 31 to 29, citing

U.S.S.G. §§ 4B1.1(b), (c). He is incorrect. Because the statutory maximum for the Defendant’s

offense under 21 U.S.C. § 841(b)(1)(B) is “25 years or more,” as a career offender, the

Defendant’s offense level is 34. See U.S.S.G. § 4B1.1(b). With a 3-level reduction for

acceptance of responsibility pursuant to U.S.S.G. §§ 3E1.1(a), (b), the total offense level is 31.

This offense level of 31, combined with the Defendant’s Criminal History Category of VI, again

results in a guideline range of 188 to 235 months of imprisonment. The mandatory minimum

term of supervised release remains four years. See 18 U.S.C. § 841(b)(1)(B).

       It appears that the Defendant erred by calculating the offense level based on 21 U.S.C.

§ 841(b)(1)(C), which has a lower statutory maximum and would result in a lower offense level

for a career offender. See (Mot. for Reduction in Sentence Pursuant to First Step Act of 2018, at

3.); U.S.S.G. § 4B1.1(b). However, the Defendant’s sentence is governed by § 841(b)(1)(B), not

§ 841(b)(1)(C). Therefore, Section 404 of the First Step Act does not support a reduction in the

Defendant’s sentence.

       Additionally, the execution of sentences and the computation of jail time is an

administrative function under the authority of the Office of the Attorney General, which has

delegated this task to the BOP. See United States v. Wilson, 503 U.S. 329, 334 (1992). Nothing

in the First Step Act transfers that authority to the courts. See, e.g., 18 U.S.C. § 3642 (setting

forth the duties of the Bureau of Prisons as it pertains to prerelease custody). Accordingly, the



                                                  3
Court cannot discern any basis for the Defendant to receive relief from the Court under the First

Step Act.



                                            CONCLUSION

       For the reasons stated above, the Court DENIES the Defendant’s Motion for Reduction in

Sentence Pursuant to First Step Act of 2018 [ECF No. 123]. The Court further GRANTS the

Motion to Withdraw [ECF No. 118], and the appearance of Attorney Thomas N. O’Malley on

behalf of the Defendant in this case is hereby withdrawn.

       SO ORDERED on June 5, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                4
